DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. Applicant argues that Michaelian doesn’t teach the claimed amendment. However, the Office disagrees, Michaelian does teach the external component including a lid body (20b, 20d) and an internally disposed tube (threads 20c, disposed on internally disposed tube) spaced radially inwardly from the interior of the body (Figs. 3-4). Such that fluid travels within a space (32) created between the internally disposed tube and the lid body (Figs. 3-4, Col. 3, lines 11-28, space for fluid created between lid body and tube of the external component).
Election/Restrictions
Claims 7-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/27/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michaelian et al.  (US Patent No. 8,272,532).
Re: Claim 1, Michaelian discloses the claimed invention including A lid assembly comprising:
an internal component (22, 30) assembly having a first end (21), a second end (65) opposite the first end, and a button (85) disposed at the first end (Fig. 2), wherein the internal component includes an external threaded portion (24a);
an external component (20) receiving the internal component assembly, the external component configured for engaging a container (10) (Fig. 1), the internal component assembly cooperating with the external component to translate axially upon a first pressure to the button to permit a fluid to enter the external component adjacent the second end of the internal component assembly (Fig. 4, Col. 4, lines 61-67, a first pressure opening for fluid flow) and to militate against the fluid to enter the external component adjacent the second end of the internal component upon a second pressure to the button (Fig 3, Col. 5, lines 1-3, second pressure on the button allows the first member to start moving outward to retract), wherein the external component includes an internal threaded portion (20c) engaging the external threaded portion of the internal component (Col. 3, lines 32-35, threading engagement); wherein the external component includes a lid body (20b, 20d) and an internally disposed tube (threads 20c, disposed on internally disposed tube) spaced radially inwardly from the interior of the body, and wherein the fluid travels within a space (32) created between the internally disposed tube and the lid body (Figs. 3-4, Col. 3, lines 11-28, space for fluid created between lid body and tube of the external component).
Re: Claim 2, Michaelian discloses the claimed invention including the internal component assembly includes a pair of components (26, 90) separate from each other, wherein a first one of the pair of components includes an annular array of teeth (90a) and a second one of the pair of components includes an annular array of grooves (26a) and an annular array of spaces each formed between adjacent ones of the annular array of grooves, wherein upon the first pressure to the button the annular array of teeth are positioned in the annular array of spaces and upon the second pressure to the button the annular array of teeth are positioned in the annular array of grooves. (Col. 5, lines 38-63, the pair of components include grooves and teeth effectuating fluid flow when different pressures are applied for opening and closing).
Re: Claim 3, Michaelian discloses the claimed invention including the second end of the internal component assembly extends at a distance away from the external component upon the first pressure to the button (Depicted in Fig. 4).
Re: Claim 4, Michaelian discloses the claimed invention including the button translates axially inwardly with respect to the external component upon the first pressure to the button (Fig. 4, Col. 5, lines 38-56, button translates down in the inward direction upon a first pressure).
Re: Claim 5, Michaelian discloses the claimed invention including the second end of the internal component assembly engages (80 and 20d engagement) the external component upon the second pressure to the button (Depicted in Figs. 3).
Re: Claim 6, Michaelian discloses the claimed invention including the button translates axially towards an outward direction with respect to the external component upon the second pressure to the button (Col. 5, lines 59-63, second pressure on the button allows moves button axially outward for the above engagement).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Won, Kim, Satomi, and Toida are cited disclosing dispensers with 360 lids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754